           Case 6:20-cv-00473-ADA Document 70 Filed 02/05/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


    WSOU INVESTMENTS, LLC d/b/a
    BRAZOS LICENSING AND                               Case No. 6:20-cv-00473-ADA
    DEVELOPMENT,

                           Plaintiff,
    v.

    DELL TECHNOLOGIES INC., DELL
    INC., EMC CORPORATION,

                           Defendants.


   UNOPPOSED MOTION FOR WITHDRAWAL OF ATTORNEY BRIAN BARNES

         Defendants hereby move for Brian Barnes, formerly of Gibson, Dunn & Crutcher LLP, to

be permitted to withdraw as counsel for Defendants in this case. The withdrawal of Brian Barnes

will not delay this proceeding and will not prejudice any party. Defendants are represented by

Gibson, Dunn & Crutcher LLP and Shelton Coburn LLP. None of the parties in this proceeding

oppose the motion.

         Defendants respectfully request that the Court grant this Motion and enter an order

permitting Brian Barnes to withdraw from this action as counsel for Defendants. Defendants

further request that the Court and all parties remove Brian Barnes from all service lists, including

ECF service lists, and cease to serve him with orders, motions, discovery, and all other documents

subject to service and/or notice in this proceeding.




                                                 1
       Case 6:20-cv-00473-ADA Document 70 Filed 02/05/21 Page 2 of 3




Dated: February 5, 2021                  Respectfully submitted,

                                         /s/ Barry K. Shelton
                                         Barry K. Shelton
                                         Texas State Bar No. 24055029
                                         bshelton@sheltoncoburn.com
                                         SHELTON COBURN LLP
                                         311 RR 620, Suite 205
                                         Austin, TX 78734-4775
                                         Telephone: 512.263.2165
                                         Facsimile: 512.263.2166
                                         Benjamin Hershkowitz
                                         bhershkowitz@gibsondunn.com
                                         Brian A. Rosenthal
                                         brosenthal@gibsondunn.com
                                         Allen Kathir
                                         akathir@gibsondunn.com
                                         Kyanna Sabanoglu
                                         ksabanoglu@gibsondunn.com
                                         GIBSON, DUNN & CRUTCHER LLP
                                         200 Park Avenue
                                         New York, NY 10166-0193
                                         Telephone: 212.351.4000
                                         Facsimile: 212.351.4035
                                         Y. Ernest Hsin
                                         ehsin@gibsondunn.com
                                         Jaysen S. Chung
                                         jschung@gibsondunn.com
                                         GIBSON, DUNN & CRUTCHER LLP
                                         555 Mission Street, Suite 3000
                                         San Francisco, CA 94105-0921
                                         Telephone: 415.393.8200
                                         Facsimile: 415.393.8306
                                         Ryan K. Iwahashi
                                         riwahashi@gibsondunn.com
                                         GIBSON, DUNN & CRUTCHER LLP
                                         1881 Page Mill Road
                                         Palo Alto, CA 94304-1211
                                         Telephone: 650.849.5300
                                         Facsimile: 650.849.5333

                                         Attorneys for Defendants




                                     2
          Case 6:20-cv-00473-ADA Document 70 Filed 02/05/21 Page 3 of 3




                              CERTIFICATE OF CONFERENCE

       I certify pursuant to Local Rule CV-7(i) that I conferred on February 5, 2021 with counsel

for all parties regarding this motion and that no party indicated that it opposes this motion.

                                                              /s/ Barry K. Shelton
                                                              Barry K. Shelton


                                 CERTIFICATE OF SERVICE

       I certify that the foregoing document is being served via the Court’s CM/ECF system on

February 5, 2021 on all counsel of record per Local Rule CV-5(b)(1) or, otherwise, as required by

local and federal rules.

                                                              /s/ Barry K. Shelton
                                                              Barry K. Shelton
